Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, 20-23, 25 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Christopoulos et al (2013/0283709).

a first variable cross-section portion (where 290, 280 is) and a second variable cross-section portion (where 290 or 280 is) extending from said first end and from said second end, respectively; a constant cross-section portion (225) joining said first variable cross-section portion and said second variable cross-section portion, wherein the variable cross section portions are designed, sized and otherwise dimensioned to promote near simultaneous yielding along a substantial portion of the yielding link when structural yielding link is subjected to a bending moment caused by an external force bending, shear and or/or axial forces and represented by a linearly varying bending moment diagram (able to function as claimed), and wherein the external force is a variable axial force (applicant is not positively claiming a force; rather the claim is to a yielding link and a not claimed external force certainly can be a variable/non-variable axial force), the link is for use in an eccentrically braced frame arrangement or in a linked column frame arrangement (able to function as claimed), wherein said first variable cross-section portion and said second variable cross-section portion have a , 

Response to Arguments

Applicant's arguments filed 9/22/2021have been fully considered but they are not persuasive.
With respect to the reference not showing not showing first column and second column and a yielding link dividing the beam, examiner respectfully states the followings.  The reference in figures 6-7 discloses the use of beams and columns.  Figures 2a-2c discloses the use of a yielding link connecting the beams and columns.  The reference also discusses the use of the braced frame arrangement in dampening the vibration of “reinforced concrete shear walls, structural steel braced frames, structural steel or reinforced concrete frames or combination” paragraph 3.  Paragraph 

The following remarks are from the previous office action of 4/29/2021 and are maintained as they still apply to the current claims.  
First of all, the rejection is a 102 rejection showing the claimed structures, and the reference structure is able to function as claimed.
With respect to the added limitations, examiner respectfully states that the reference is able to function as claimed.  The “variable force” is not positively claimed.  the claims are to a yielding link and the reference shows the claimed structural limitations for the yielding link.  The reference is able to function as claimed with a non-specific variable force (which is not positively claimed).  The reference still thus shows the claimed limitations.  Secondly, it is unclear what the force/moment value is, which acts on the link.  It is also not clear which direction the force/moment apply to the link, and in what manner the force are applied.  Christopoulos’s structures is able to function to yield as claimed, given the broadness of the scope of the claims.  The arguments are thus not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/28/2021